             Case 1:20-cr-00018-WLS-TQL Document 99 Filed 04/21/21 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                ALBANY/VALDOSTA DIVISION
                                   AT ALBANY, GEORGIA

                         MINUTE SHEET: PLEA TO INFORMATION
    Date: 4/21/2021                                  Court Time for MJSTAR/JS10:/ 50 mins

    Judge: W. LOUIS SANDS                            Court Reporter: Mindy Martin
                                                     Interpreter:
    Courtroom Deputy: Gloria D. Anderson             Staff Attorney:
                                Case Number: 1:20cr18 (001) (WLS)

    UNITED STATES OF AMERICA                           AUSA: Leah McEwen

    v.

    ERIC SHAWN MCWATERS                                Counsel: Alex Kaplan

Agents/Experts in Attendance:       GOODSON

DISCLAIMER: CONTENTS OF THIS MINUTE SHEET ARE FOR ADMINISTRATIVE PURPOSES ONLY AND ARE NOT
MEANT AS A SUBSTITUTION FOR THE OFFICIAL COURT RECORD. ATTORNEYS SHOULD CONTACT THE COURT
REPORTER AND ORDER A TRANSCRIPT IF THERE ARE ANY QUESTIONS AS TO THE CONTENTS HEREIN.



•         Participants identified / Defendant sworn.
•        Defendant oriented to time and place and found capable of entering an informed plea.
•        The Court read Count(s) 1 of the Superseding Information.
•        AUSA explained the elements of the offenses, as well as the range of possible penalties.
•        The Court reviewed waiver of rights with Defendant.
•        Defendant acknowledged understanding and acceptance of the Plea Agreement.
         Defendant pled GUILTY to Count(s) 1 of the Superseding Information.
•        AUSA read the stipulation of facts contained in the Plea Agreement and Defendant
         acknowledged the truthfulness of the same.
•        The Court finds Defendant fully competent and capable of entering an informed plea.
•        The plea of guilty is therefore accepted.
•         Plea Agreement, Waiver of Indictment, Superseding Information and Change of Plea
         were signed and filed with the Clerk.
         The Court Revoked the Defendant’s Bond and the defendant is remanded to the custody of
         the U.S. Marshal, as required by statute, and shall remain in custody pending sentencing.

    The Court denied as moot the pending Motion to Suppress (Doc.53) due to Change of Plea.

SENTENCING DATE:                7/22/2021 @ 3:00 P.M.
